t c memo united_states tax_court ruby jean stevens petitioner v commissioner of internal revenue respondent docket no filed date kevin d watley for petitioner william f castor for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioner's federal income taxes accuracy--related penalty year deficiency sec_6662 a dollar_figure sec_761 big_number big_number after concessions ’ the sole issue’ for consideration is whether certain professional fees incurred by petitioner in connection with litigation involving a_trust of which she was a trustee and beneficiary were deductible under sec_212 or were capital ‘respondent has conceded the following a petitioner is entitled to deduct legal and other professional fees of dollar_figure and legal and accounting fees of dollar_figure relating to rent--red stevens inc as claimed on petitioner's return b of the dollar_figure in fees claimed on petitioner's return petitioner is entitled to deduct dollar_figure on schedule e and dollar_figure on schedule a c of the dollar_figure in fees claimed on petitioner's return petitioner is entitled to claim dollar_figure on schedule e and d petitioner is not liable for the accuracy-related_penalty authorized by sec_6662 for either of the years at issue petitioner has conceded the following a petitioner is not entitled to charitable_contribution deductions in excess of dollar_figure and dollar_figure with respect to taxable years and respectively and b petitioner's medical_expenses for the taxable_year total dollar_figure not dollar_figure other adjustments at issue in this case e adjustments to itemized_deductions and dependency_exemptions are computational respondent's statement of the issues presented differs from petitioner's in one material respect respondent states that an issue has been raised concerning the deductibility of the professional fees under sec_162 petitioner however has stated consistently throughout her opening and reply briefs that it is not necessary to address whether she was in the trade_or_business of being a trustee preferring instead to argue her case under sec_212 and related regulations because petitioner has not presented any argument regarding sec_162 we do not address it expenditures under sec_263 we hold that the professional fees at issue were capital expenditures under sec_263 findings_of_fact most of the relevant facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference petitioner resided in gracemont oklahoma at the time the petition in this case was filed on date petitioner's husband s g red stevens mr stevens as grantor executed a_trust agreement establishing a revocable inter_vivos_trust the trust under the laws of the state of oklahoma and designating mr stevens as trustee mr stevens’ property was transferred to and thereafter owned by the trust pursuant to the terms of the trust agreement all trust income was either distributed to mr stevens or added to the principal of the trust during his lifetime for federal_income_tax purposes the trust was classified as a grantor_trust sall section references are to the internal_revenue_code as in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar our findings include a correction of a typographical error in par of the stipulation of facts ie is changed to on date mr stevens executed a first amendment to the trust agreement modifying the estate_tax apportionment provisions of the trust the trust agreement and the first amendment are collectively hereinafter referred to as the trust documents on date mr stevens died under the terms of the trust agreement the trust became irrevocable upon his death and petitioner who was mr stevens’ second wife became the successor trustee petitioner was also a beneficiary of the trust the trust agreement instructed petitioner the successor trustee to distribute dollar_figure and certain other_property to mr stevens’ son from his first marriage matron garland stevens garland the trust agreement further instructed petitioner to distribute certain real_property to sedra jean farrow sedra the daughter of mr stevens and petitioner these distributions were made in accordance with the trust documents after the distributions were made to garland and sedra the balance of the trust property was distributed by petitioner as successor trustee to herself as the trustee of a marital trust created by the trust agreement for her benefit as beneficiary of the marital trust petitioner is entitled to receive the net_income from the marital trust as well as discretionary distributions of principal in addition petitioner has been granted a general testamentary_power_of_appointment in the event petitioner does not exercise her power_of_appointment the remaining trust principal and income will be distributed to sedra upon petitioner's death the trust agreement also provides that if any person initiates legal proceedings to invalidate the trust or to claim an interest in the trust except as otherwise provided in the trust agreement the trustee shall distribute dollar_figure to such person and if such person is a beneficiary of the trust that person shall not receive any benefits under the trust agreement under the terms of the trust agreement the trustee is required to furnish an annual accounting to each beneficiary who is entitled to receive trust income or principal on date garland's attorney wrote to petitioner's attorney demanding an accounting for trust beneficiaries at that time garland was not an income_beneficiary and all principal distributions to which he was entitled under the terms of the trust agreement had been made to him on date garland filed a lawsuit against petitioner individually and as beneficiary and successor trustee of the marital trust and sedra the complaint initiating the lawsuit stated five claims for relief against petitioner and sedra they were as follows first claim for relief---cancellation revocation and recision of the trust second claim for relief----conversion fraud third claim for relief--tortious interference with bxpectancy fourth claim for relief----constructive trust and fifth claim for relief---punitive damages fach of the claims for relief contained or incorporated allegations that mr stevens was mentally incompetent and or did not possess sufficient mental comprehension to understand his actions in signing the trust documents petitioner and sedra caused induced deluded misled forced and or unduly influenced mr stevens into signing the trust documents and the trust documents are invalid testamentary documents and void as a matter of law none of the claims for relief in the lawsuit contained any allegation that petitioner improperly distributed trust income failed to carry out a provision of the trust agreement failed to render an accounting to trust beneficiaries or otherwise failed to administer the trust properly petitioner was advised by her attorneys that it was her duty as trustee to defend against the lawsuit and to take a position in support of the validity of the trust agreement petitioner diligently defended against the lawsuit on behalf of the trust the district_court of caddo county state of oklahoma the trial_court dismissed the third claim for relief prior to trial following a nonjury trial the trial_court sustained petitioner's demurrer to the evidence of undue influence determined that the trust was valid enforced the no-contest clause and ordered garland to return all property he had received from the trust garland appealed the trial court's ruling to the oklahoma supreme court which affirmed the decision of the trial_court on her federal_income_tax returns for the taxable years and petitioner deducted professional fees incurred in connection with the lawsuit after concessions the fees remaining at issue are dollar_figure deducted on the return and dollar_figure deducted on the return ultimate findings_of_fact the lawsuit was brought by garland as an heir to mr stevens’ estate and not as a beneficiary of the trust the lawsuit did not allege mismanagement of the trust but instead sought to invalidate the trust garland's claims in the lawsuit and his demand of an accounting originated in his desire to gain a larger share of mr stevens’ estate than was provided under the terms of the trust agreement the lawsuit was defended by petitioner to protect the validity of the trust and the trust's title to trust property opinion sec_212 authorizes a deduction for ordinary and necessary expenses paid_or_incurred for inter alia the management_conservation_or_maintenance_of_property_held_for_the_production_of_income to satisfy the requirements of sec_212 the expenditure must be reasonable in amount and must bear a reasonable_and_proximate_relationship to the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see bingham 325_us_365 the terms management conservation and maintenance have been construed to refer to the protection safeguarding or upkeep of physical assets and not to the taxpayer's retention of sec_212 expenses for production_of_income in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax ownership of the property see 372_us_39 55_tc_32 duntley v commissioner tcmemo_1987_579 therefore to be deductible under sec_212 professional expenses must be directly connected or proximately related to the management conservation or maintenance of the property see bingham trust v commissioner supra pincite duntley v commissioner supra conversely expenditures paid_or_incurred in defending or perfecting title to property such as legal expenses in a suit to guiet title to real_estate and expenses paid to protect one's right to property of a decedent as a beneficiary under a testamentary_trust constitute a part of the cost of property and are not deductible expenses see 397_us_572 59_tc_708 sec_1_212-1 income_tax regs see also sec_1 a -2 c income_tax regs which classifies the cost of defending or perfecting title to property as a capital_expenditure petitioner contends that the disallowed professional fees at issue in this case are deductible under sec_212 because defending against the lawsuit protected her taxable_income stream and the fees were ordinary and necessary expenses_incurred in that effort petitioner also contends that the disallowed professional fees qualify as ordinary and necessary litigation expenses_incurred in connection with the performance of her duties of administration within the meaning of sec_1_212-1 income_tax regs respondent contends that the disallowed professional fees represent capital expenditures within the meaning of sec_263 because the fees were incurred to defend the validity of the trust and its title to trust property we agree with respondent whether professional fees incurred in connection with litigation are deductible expenses under sec_212 or are capital expenditures under sec_263 requires an examination of the origin of the claims giving rise to the professional fees see united_states v gilmore supra pincite the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was 'business' or 'personal' boagni v commissioner supra pincite this court has applied the origin-of-the-claim test to evaluate the deductibility of litigation expenses under both sec_162 and sec_212 and has extended the origin-of-the- claim test to cases involving the defense or perfection of title to property see boagqni v commissioner supra pincite citing 55_tc_32 see also sec_1_212-1 income_tax regs which provides in pertinent part k expenses paid_or_incurred in defending or perfecting title to property in recovering property other than investment_property and amounts of income which if and when recovered must be included in gross_income or in developing or improving property constitute a part of the cost of the property and are not deductible expenses expenses paid_or_incurred in protecting or asserting one's rights to property of a decedent as heir or legatee or as beneficiary under a testamentary_trust are not deductible petitioner contends that respondent mischaracterizes the professional fees incurred to defend garland's lawsuit as costs to defend title to trust property and or to protect rights to property within the meaning of sec_1_212-1 income_tax regs because according to petitioner none of the claims for relief involved the acquisition or defense of title to property petitioner cites kstate of kincaid v commissioner tcmemo_1986_543 in support of her contention that where the origin of the claim was the prevention of conduct which would be detrimental to her interest as income_beneficiary the litigation costs are deductible petitioner argues that just like the taxpayer in estate of kincaid she defended the lawsuit in her capacity as income_beneficiary to prevent impairment of the production and collection of income from trust assets petitioner misapplies our decision in estate of kincaid v commissioner supra in estate of kincaid the taxpayer's husband established a_trust for which a bank was trustee under the terms of the trust agreement the bank was required to pay the taxpayer monthly installments of income from the trust property and at the taxpayer's direction to distribute limited amounts of principal because the taxpayer believed that she was not receiving the amount of income from the trust to which she was entitled she sued the bank alleging in her complaint conflicts of interest breach of fiduciary duty and trust mismanagement in bstate of kincaid we quoted boagni v commissioner supra pincite which described the objective of the origin-of- the-claim analysis and the manner in which it was to be conducted as follows the 'origin-of-the-claim' inquiry is directed to the ascertainment of the 'kind of transaction' out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertinent to the controversy estate of kincaid v commissioner supra applying this analysis we concluded that the litigation costs incurred by the taxpayer were deductible under sec_212 since the origin and character of the 'claim' or protection sought by the taxpayer had its source in the management and conservation of income-producing property in which the taxpayer held an interest as an income_beneficiary id we arrived at this conclusion based on evidence that the taxpayer believed that she was receiving less than her anticipated amount of income because of mismanagement and waste of the trust assets by the trustee id in fact the taxpayer's attorney in the lawsuit testified that a goal of his law firm was to 'get what was considered a fair administration of the trust to those people who were intended to be the beneficiaries of the trust' id the belief that the trust in estate of kincaid was being mismanaged to the detriment of the taxpayer's interest as income_beneficiary was the origin of the claims made in the lawsuit and we so found holding that the expenses were deductible for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 see id in the case before us however it is clear that the lawsuit had nothing to do with alleged abuses in the administration of the trust in fact the lawsuit was a direct attack on the validity of the trust garland's claims----undue influence lack of capacity conversion fraud etc --were all alternate theories to invalidate the trust and gain a larger share of his father's estate each claim for relief was based on allegations that mr stevens was mentally incompetent and that petitioner caused induced deluded misled forced and or otherwise unduly influenced mr stevens to execute the trust none of the claims included allegations of mismanagement or waste of trust assets or diversion of trust income garland's claims originated in his attempt albeit unsuccessful to invalidate the trust and acquire an interest in the trust assets unlike the estate of kincaid case the professional fees were incurred by petitioner in a dispute over title to property between garland and the trust such expenses are nondeductible capital expenditures see sec_1_212-1 and sec_1 a -2 c income_tax regs see also boagni v commissioner t c pincite 58_tc_931 18_tc_256 duntley v commissioner tcmemo_1987_579 petitioner bases a second argument for deductibility of her professional fees on the fact that she incurred the expenses in her role as successor trustee petitioner argues that her fiduciary duty to defend the trust renders the professional fees deductible as ordinary and necessary expenses of trust administration citing sec_1_212-1 income_tax regs there is no higher or more important duty than defending a_trust against attack petitioner contends and thus her legal fees must be deductible respondent counters that since the legal fees associated with petitioner's duties of administration originated in the defense of the trust the fees are capital expenditures under the origin-of-the-claim test sec_1_212-1 income_tax regs provides reasonable amounts paid_or_incurred by the fiduciary of an estate_or_trust on account of -- - administration_expenses including fiduciaries' fees and expenses of litigation which are ordinary and necessary in connection with the performance of the duties of administration are deductible under sec_212 notwithstanding that the estate_or_trust is not engaged in a trade_or_business emphasis added the phrase duties of administration is not defined in sec_1_212-1 income_tax regs petitioner would have us define it in this case to include the defense of a lawsuit in which a trustee is sued regardless of the nature of the claims asserted arguing that a trustee has a fiduciary duty to defend any lawsuit which threatens the integrity and operation of the trust petitioner relies on our decisions in 49_tc_430 and estate of barnhart v commissioner tcmemo_1959_42 to support her argument again we must reject petitioner's position an examination of the cited cases reveals why in moore trust a trustee sought judicial interpretation of the trust instrument to determine whether the remainder interests could be accelerated following the life tenant's renunciation of her interest in the trust the litigation at issue did not involve any claim that the trust was invalid but was filed to resolve an interpretive issue raised by the trust agreement impacting directly on the manner in which the trust would be ‘we accept arguendo petitioner's contention that she owed a fiduciary duty to defend the trust against garland's lawsuit see first natl bank v stricklin p 2d okla administered there we held that the lawsuit primarily’ involved claims related to the trust's administration rather than title and thus a deduction under sec_212 was allowed see moore trust v commissioner supra in the estate of barnhart case the underlying lawsuit involved nine specific claims which can be grouped into two general sets of claims under the first set of claims the plaintiffs charged the taxpayer with waste and mismanagement of the trust seeking to have her removed as trustee and have the wasted assets restored the second set of claims alleged that the taxpayer lacked the power to appoint beneficiaries of the trust by will and that the plaintiffs as heirs at law were entitled to the corpus upon the death of the taxpayer the validity of the trust and the taxpayer's right to receive all the income therefrom were unchallenged as the taxpayer was elderly and without descendants we concluded that her principal purpose in challenging the plaintiffs’ assertion of remainder rights was to preclude their challenge to her continued administration of the trust therefore we held that because the suit was principally related to the trust's management and not its title ‘although we no longer use the primary-purpose test application of the origin--of-the-claim test in that case would not have materially changed our decision see 49_tc_430 tannenwald j concurring see supra note to trust assets the legal expenses_incurred in defense of the lawsuit were deductible moore trust v commissioner supra and kstate of barnhart v commissioner supra are distinguishable from the present case because the principal focus of garland's lawsuit was to invalidate the trust distilled to their essence garland's claims originated in his attempt to obtain a larger share of mr stevens’ estate the claims required the trial_court to address whether the trust received title to the corpus validly or by virtue of undue influence the origin of the claims in garland's lawsuit was garland's desire to eliminate the trust only then could he assert a claim to the assets as mr stevens’ heir in a final effort to salvage some part of a deduction for the litigation costs which she incurred petitioner argues that at a minimum we should allocate the costs among the various claims for relief contained in garland's complaint and then allow a deduction for that portion of the costs that qualifies for deduction under sec_212 she cites 121_f3d_1399 10th cir in support although the decision in dye v united_states stands for the proposition that an allocation must be made among different causes of action in appropriate cases this is not such a case the claims for the present case is appealable to the court_of_appeals for the tenth circuit relief asserted in garland's lawsuit were not separate and distinct causes of action but instead were an amalgam of theories for invalidating the trust eg undue influence and fraud and remedies to enhance his potential recovery e g constructive trust and punitive_damages this is confirmed by the testimony of petitioner's attorney who testified at trial that the first claim the second claim and the fourth claim basically merge they're the same issues factually they're just different theories pled in the alternative involving an element of fraud petitioner's attorney also testified that percent of his fees were allocated to the first second and fourth claims and that percent was allocated to the third claim for relief which alleged tortious interference with an expectancy and was dismissed prior to trial petitioner's attorney confirmed that the allocation was not based on precise recordkeeping but rather was an estimate the allocation is not controlling here for several reasons the first is that the allocation was made among claims for relief which suffer from the same infirmity----each one is grounded in an attempt to invalidate the trust regardless of whether an allocation is made none of the costs so allocated are deductible because they do not satisfy the standard for deductibility under sec_212 the second reason is that petitioner has failed to prove that the allocation is anything more than a guess made to salvage some part of a deduction out of that which is simply not deductible the professional fees at issue were incurred in defending a lawsuit which sought to invalidate the trust an allocation with respect to the various claims for relief even if made would not change our conclusion or the result that flows from it the professional fees are not deductible under sec_212 they are capital expenditures under sec_263 we have carefully considered all remaining arguments made by petitioner for a result contrary to that expressed herein and to the extent not discussed above we find them to be irrelevant or without merit conclusion the professional fees incurred by petitioner in connection with the trust litigation had their origin in a dispute over title to property therefore those fees must be capitalized to reflect the foregoing and the concessions by both parties decision will be entered under rule
